Citation Nr: 1129457	
Decision Date: 08/10/11    Archive Date: 08/24/11

DOCKET NO.  06-07 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than November 1, 2005 for the grant of service connection for diabetes mellitus, type II.

3.  Entitlement to service connection for a back condition.

4.  Entitlement to service connection for sciatica, to include as secondary to a back condition.

5.  Entitlement to service connection for Bell's palsy, to include as a residual of herbicide exposure.

6.  Entitlement to service connection for residuals of a stroke, to include as a residual of herbicide exposure or Bell's palsy.

7.  Entitlement to service connection for a heart condition.

8.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant and Observer


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran had active service from June 1964 to June 1967, including service in the Republic of Vietnam from July 1966 to March 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2005, November 2005, and January 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In the August 2005 rating decision, the RO denied service connection for a bilateral knee disorder.  However, service connection was later awarded by way of a March 2008 rating decision.  Therefore, that issue is not on appeal.

The Veteran testified at his local RO in April 2007 and April 2009.  A hearing was also held before the undersigned Veterans Law Judge in October 2010.  Transcripts of these hearings are of record.  The Veteran submitted additional evidence with a waiver of RO jurisdiction at the October 2010 hearing.  This evidence will thus be considered by the Board in the adjudication of this appeal.

The issue of entitlement to service connection for a left ankle condition has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for Bell's palsy, to include as a residual of herbicide exposure; residuals of a stroke, to include as a residual of herbicide exposure and/or Bell's palsy; a back condition; sciatica, to include as secondary to a back condition; and a heart condition, to include as a residual of herbicide exposure; and entitlement to a higher initial rating for diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, PTSD had its onset in service.

2.  An informal claim for service connection for diabetes mellitus, type II was received in December 2005; there is no evidence of a formal claim, informal claim, or written intent to file a claim for diabetes prior to this date.

3.  A private treatment record showing evidence of diabetes mellitus was received at VA on November 17, 2005.


CONCLUSIONS OF LAW

1.  PTSD was incurred as a result of military service.  38 U.S.C.A. §§ 101, 1110, 1154(a), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  The criteria for an effective date earlier than November 17, 2005, for the grant of service connection for diabetes mellitus, type II have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.114, 3.400, 3.816 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

In this decision, the Board grants service connection for PTSD, which represents a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary with respect to this issue.  The issue of entitlement to an earlier effective date for the grant of service connection for diabetes mellitus arose from the Veteran's disagreement with the initial effective date assigned with the grant of service connection.  Courts have held that where the underlying claim for service connection has been granted and there is disagreement as to downstream questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In consideration of Hartman and Dunlap, further VCAA notice is not required.

The Board further finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained. The Veteran's service, VA and private treatment records have been obtained and he has been provided with a VA examination in connection with the present claim. Further, the Veteran has not indicated there are any additional records that VA should seek to obtain on his behalf. 

Further, he was provided hearings related to his present claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires the Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. During the hearing, the VLJ fully explained the issues on appeal and sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding.  The VLJ solicited information from the Veteran so that he was able to clarify his contentions and provide pertinent evidence as to the in-service incurrence of his claimed disabilities and the continuity of symptoms since service.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the undersigned VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  The Board finds that reasonable efforts were made by VA to satisfy its duty assist and to obtain evidence necessary to substantiate the Veteran's claim and no further assistance to develop evidence is required.

Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

Service connection for psychoses may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Establishing service connection for PTSD requires that there be (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; (3) and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2010); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the Veteran engaged in "combat with the enemy."  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(d) (2010); see also, 38 U.S.C.A. § 1154(b) (West 2002); VAOPGCPREC 12-99.

VA General Counsel has held that "[t]he ordinary meaning of the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a Veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  The determination whether evidence establishes that a Veteran engaged in combat with the enemy is resolved on a case-by-case basis with evaluation of all pertinent evidence and assessment of the credibility, probative value, and relative weight of the evidence.  VAOGCPREC 12-99; 65 Fed. Reg. 6,256-58 (Feb. 8, 2000).

The regulations governing claims for service connection for PTSD were amended during the pendency of this appeal.  If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  75 Fed. Reg. 39852 (July 13, 2010), to be codified at 38 C.F.R. § 3.304 (f)(3).

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. §§ 3.303(a), 3.304.

Service treatment records do not show a diagnosed psychiatric disorder.  The Veteran's DD Form 214 shows military occupational specialties (MOS) of light vehicle driver and general supply specialist.  Although he was awarded various medals, none are of the sort that VA recognizes as conclusive evidence of participation in combat.  Service personnel records reflect that the Veteran served in Vietnam from July 1966 to March 1967.  He was assigned to Headquarters, 2nd Battalion, 327th Infantry (Airborne), 1st Brigade, 101st Airborne Division and also Detachment 1, Administrative Section, 1st Brigade, 101st Airborne Division.  

The Veteran alleges that while in Vietnam he was exposed to combat-related stressors.  In a September 2008 stressor statement, he indicated that he served with the 1st 502 Infantry Battalion and the 101st Airborne Division in Phan Rang and Tuy Hoa.  He reported that between August 1966 and March 1967 he experienced stressors of incoming mortar rounds and sniper fire and being placed on body recovery detail.  He also stated that he witnessed U.S. soldiers being killed by landmines and booby traps, people being burned by napalm, and women and children dead or dying.

At an RO hearing held in April 2009, the Veteran testified that while in Vietnam he experienced incoming sniper fire, and once had to assist with body recovery detail after a plane had crashed and witnessed burned bodies.  He had to recover bodies with an entrenching tool.  He stated that the body recovery stressor occurred between January and March of 1966, in Phan Rang.  He also testified that he had to live under the constant threat of sniper fire, even during initial orientation shortly after arriving in Bien Hoa, Vietnam, in early between July and September of 1966.

In September 2009, the RO sent the Veteran's reported stressors and unit assignment information to the United States Joint Services Records Research Center (JSRRC) in an attempt to verify his reported stressors.  Information received from JSRRC confirms that the 1st Brigade had personnel in Bien Hoa and Tuy Hoa during the period the Veteran was in Vietnam.  A Military Assistance Command, Vietnam, Command Chronology indicates that on October 17, 1966 a Vietcong threw several hand grenades at the Phan Rang Beach Pumping Station causing light U.S. casualties.  In addition, the US Airforce 35 Tactical Wing History for 1967 documented an attack by fire on Phan Rang.  

A review of the claims file reveals a diagnosis of PTSD by a VA licensed social worker in November 2007, based on the Veteran's report of his combat experiences in Vietnam, including exposure to incoming enemy fire, seeing a person step on a landmine, and having to kill a person.  At a VA examination held in October 2009, a VA examiner determined that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD, but he did have a pain disorder related to his service-connected disorders.  Service connection for a pain disorder was granted in a November 2009 rating decision.  

During his October 2010 hearing before the undersigned, the Veteran testified that while in Vietnam he was called to go out on body recovery details and was exposed to burning bodies.

At the outset, the Board notes that the Veteran receives consideration under the amended version of 38 C.F.R. § 3.304(f) because his claim was appealed to the Board prior to July 13, 2010, but not decided by the Board as of July 13, 2010.  Based on the Veteran's service records, he served in a location that would potentially involve "hostile military or terrorist activity" under the changes to 38 C.F.R. § 3.304(f)(3).  In addition, the stressors that he reports involve "hostile military or terrorist activity."  

The required element of a current disability is met.  A VA clinician diagnosed the Veteran with PTSD.  The official information from JSRRC provides credible supporting evidence of at least one stressor that was the basis of the diagnosis of PTSD, namely having to endure enemy fire (in the form of grenade attacks).  Credible supporting evidence need not corroborate every detail of a claimed stressor.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  The records need only imply the Veteran's participation (e.g., to not controvert the Veteran's assertion that he was present when the events the records establish that his unit experienced occurred).  Pentecost v. Principi, 16 Vet. App. 124, 128-9 (2002).  This satisfies the corroboration element of the Veteran's claim.  Thus, the Board finds that the totality of the evidence supports finding the Veteran's current PTSD is related to service.  In short, the Veteran has a diagnosis of PTSD, associated with events that are reasonably verified to have occurred during his period of military service.  Thus, the required nexus is met.  For these reasons, and in resolving all doubt in the Veteran's favor, the competent and probative evidence of record establishes that the Veteran is entitled to service connection for PTSD.  In reaching this conclusion, the Board has applied the benefit- of-the-doubt doctrine.  38 U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).


Earlier Effective Date

The appellant asserts that he is entitled to an effective date prior to November 17, 2005 for the grant of service connection for diabetes mellitus. 

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection or a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim or a claim reopened after final disallowance "will be the date of receipt of the claim or the date entitlement arose, whichever is later."  38 C.F.R. § 3.400.

A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2010).  An informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2010); Norris v. West, 12 Vet. App. 413 (1999).

With respect to earlier effective date claims for service connection for diseases presumed to be caused by herbicide or Agent Orange exposure, VA has issued special regulations to implement orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  38 C.F.R. § 3.816 (2010). See Nehmer v. U.S. Veterans Admin., 32 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. U.S. Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal 1999) (Nehmer II); Nehmer et al v. Veterans Admin. of the Gov't of the U. S., 284 F. 3d 1158 (9th Cir. 2002) (Nehmer III).

In pertinent part, a Nehmer class member is defined as a Vietnam Veteran who has a covered herbicide disease.  38 C.F.R. § 38 C.F.R. § 3.816(b)(1)(i).  The term 'covered herbicide disease' includes type II diabetes mellitus.  38 C.F.R. § 3.816(b)(2)(i) (2010).  This regulation applies to claims for disability compensation for the covered herbicide disease that were either pending before VA on May 3, 1989, or were received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease.  38 C.F.R. § 3.816(c).

Diabetes mellitus, type II, was included as a presumptive Agent Orange disease under 38 C.F.R. § 3.309(e), which was made effective by VA as of July 9, 2001.  The legislation was then made retroactive by the United States Court of Appeals for the Federal Circuit back to May 8, 2001.  See Liesegang v. Secretary of Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 2002).  Accordingly, if a Veteran's claim was received between May 3, 1989 and May 8, 2001, the effective date must be the date of the claim.  Otherwise, the effective date of the award will be determined in accordance with § 3.114, which addresses effective dates when service connection has been granted based on a liberalizing change in the law.  In this case, the inclusion of type II diabetes mellitus as a disease formally associated with exposure to herbicide agents is a liberalizing law.

Under 38 C.F.R. § 3.114, an effective date one year prior to the date of the Veteran's claim may be awarded when the evidence shows that the Veteran met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue (May 8, 2001) and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  38 C.F.R. § 3.114.  The eligibility criteria include a diagnosis of the claimed disorder.

In a statement received in January 1981, the Veteran indicated that he sought service connection for "compensation due to my exposure to Agent Orange in Vietnam."  He also stated that he had been treated for a nervous condition at a VA hospital and that his left eye was affected by poisonous gasses in Vietnam.  In a notice sent to the Veteran in February 1981, the RO informed him that a claim of service connection for an eye disability had been previously denied and he needed to submit new and material evidence to reopen that claim.  The Veteran did not respond to this notice and no further evidence was received.  The medical evidence of record at that time did not show a diagnosis of diabetes mellitus.

In December 2004, the Veteran submitted a statement in which he indicated that he sought compensation for "conditions of herbicide dioxins (agent orange) as related to numerous conditions as related to Vietnam."  He also identified specific disorders for which he sought service connection, none of which included diabetes mellitus.  The medical evidence of record at that time did not show a diagnosis of diabetes mellitus.  In an August 2005 rating decision, the RO denied service connection for those specified conditions.  On November 17, 2005, the Veteran submitted a notice of disagreement (NOD) with respect to the August 2005 rating decision.  In this NOD, he also stated that he was exposed to Agent Orange and had been diagnosed with diabetes.  He also submitted copies of private laboratory results (dated in July 2005) that showed abnormal glucose levels, as well as a copy of a leaflet containing patient information on the drug Metformin.  

In another statement received in December 2005, the Veteran indicated that he was seeking service connection for diabetes mellitus, type II secondary to herbicidal dioxin exposure, and noted that he was first diagnosed with diabetes in October 2005.  In a rating decision issued in May 2006, the RO granted service connection for diabetes mellitus with an effective date in November 17, 2005.  The Veteran filed a timely notice of disagreement with the effective date and the current appeal ensued. 

Based on the Board's review of the evidence, the Veteran is not entitled to an effective date for the grant of service connection for diabetes mellitus, type II, earlier than the currently assigned date of November 17, 2005.  The Veteran is a "Nehmer class member" within the meaning of 38 C.F.R. § 3.816(b)(1) and has a "covered herbicide disease" [i.e., diabetes mellitus] within the meaning of 38 C.F.R. § 3.816(b)(2).  However, as the record shows, the Veteran filed an initial informal claim of service connection for diabetes mellitus, Type 2 that was received on November 17, 2005.  Since the Veteran's original service connection claim was not received between May 3, 1989, and May 8, 2001, his claim for an earlier effective date is not covered under 38 C.F.R. § 3.816(c)(1).

The United States Court of Appeals for the Federal Circuit has emphasized VA has a duty to fully and sympathetically develop a Veteran's claim to its optimum.  Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  This duty requires VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations," Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to giving a sympathetic reading to all pro se pleadings of record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).  Moreover, the Board recognizes that the Veteran is not a medical expert, and that VA has an obligation to sympathetically to read his statements in light of the medical evidence of record to determine the intended claim being presented to VA.  See generally Ingram v. Nicholson, 21 Vet. App. 232, 256 (2007).  

Here, when reading the Veteran's 1981 and 2004 filings sympathetically and in consideration of the medical evidence of record at the time of such filings, the Board finds that the Veteran intended to file a claim for any disability caused by his exposure to Agent Orange, but he did not intend to file a claim for service connection for diabetes mellitus.  In reaching this conclusion, the Board notes that the medical records show that the Veteran was not diagnosed of diabetes mellitus type II until at least October 2005, which he acknowledges.  As such, the Board finds that the 1981 and 2004 filings did not represent claims for entitlement to service connection for diabetes mellitus type II, as a result of exposure to herbicides.  Rather, the claim received in November 2005 represents an initial claim for service connection for diabetes mellitus, type II as a result of herbicide exposure.  Therefore, the effective date of the award must be the later of the date that VA received the claim on or the date the disability arose.  

The earliest evidence of adult-onset diabetes mellitus, type II in the claims file appears to have been July 2005 (See private laboratory report dated in July 2005), although treatment records show a diagnosis of 'new onset diabetes mellitus' in October 2005.  Thus, either July 2005 or October 2005 would be the date the disability arose.  The claim, however, was not received at VA until November 17, 2005 and there was no formal claim, informal claim, or written intent to file a claim for service connection for diabetes mellitus, received by VA prior to such date.  Accordingly, the effective date of November 17, 2005 is proper and the claim for an effective date for the grant of service connection for diabetes earlier than November 17, 2005 must be denied.  The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  

ORDER

Service connection for PTSD is granted.

An effective date earlier than November 1, 2005, for the grant of service connection for diabetes mellitus, type II is denied.



REMAND

The Veteran seeks service connection for a back condition, which he maintains is related to trauma that he contends was caused by his parachute training in service.  He has also stated that he was required to perform a jump every month to continue to receive a higher pay rate (i.e. jump pay).  His DD Form 214 shows that he received his parachutist badge.  The Veteran had a VA examination in April 2005.  The VA examiner diagnosed degenerative disc disease with history of laminectomy and limited motion with pain, but without any neurological deficiency.  The examiner opined that the current back complaint was not likely to be related to the injuries noted in service and the history of repetitive stress injuries from multiple parachute jumps.  A rationale was not provided.  At his October 2010 hearing, the Veteran challenged the adequacy of this examination.  The Board finds that his challenge has merit because a rationale was not provided for the examiner's conclusion.  Thus, the opinion and the VA examination itself are inadequate, but only with regard to the claimed low back disorder.  When VA undertakes to examine a veteran, VA is obligated to ensure that that examination is adequate.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  There is no other medical opinion of record that discusses the etiology of the Veteran's back disorder.  Hence, a remand for a new examination and opinion based upon a thorough review of the evidentiary record, and with supporting rationale, is necessary.

Additionally, the Veteran seeks service connection for lower extremity sciatica, to include as secondary to his back disorder.  Since the Veteran's claim of entitlement to service connection for lower extremity sciatica depends, in part, upon the outcome of the Veteran's claim of entitlement to service connection for a back disability, a decision by the Board on the Veteran's sciatica claim would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).

The Veteran also seeks service connection for Bell's palsy, to include as a residual of herbicide exposure and for residuals of a stroke, to include as secondary to herbicide exposure and/or Bell's palsy.  VA has neither afforded the Veteran an examination nor solicited a medical opinion as to the onset and/or etiology of his Bell's palsy and claimed stroke residuals.  Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As the Veteran has been diagnosed with Bell's palsy during the period on appeal and is presumed to have been exposed to herbicides in service, the Board finds it necessary to afford the Veteran a VA medical examination for an etiological opinion regarding his Bell's palsy and claimed stroke residuals in order to fully and fairly assess the merits of his claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The Veteran seeks service connection for a heart disability, to include as a result of herbicide exposure.  The Veteran avers that he suffered a myocardial infarction in 2003 during a preoperative consult for a laminectomy procedure.  Private treatment records include an October 2002 treatment note that indicates the Veteran's electrocardiogram suggested an inferior wall myocardial infarction, but a stress test prior to surgery and a negative Adenosine stress test failed to reveal previous myocardial infarction.  A December 2003 EKG report from a preoperative consult for a second laminectomy procedure showed a finding of 'possible myocardial infarction.'  A subsequent stress test was negative.  During a VA examination in December 2006 for evaluation of his service-connected diabetes mellitus disability, a VA examiner stated that upon full review of the record, the Veteran had no diagnosis or documented abnormality concerning any cardiac condition or hypertension.  Since that examination, however, the VA and private treatment records show a diagnosis of hypertension.

A regulation was recently published adding ischemic heart disease to the lists of diseases for which service connection can be established on a presumptive basis as due to exposure to herbicides within the Republic of Vietnam during the Vietnam era. See 75 Fed. Reg. 53202 (Aug. 31, 2010).  VA treatment records show the Veteran is diagnosed with hypertension.  It is not clear from the record whether the Veteran has a heart condition that may be characterized as ischemic heart disease, specifically an old myocardial infarction.  Thus, the Veteran should be afforded a VA cardiovascular examination to determine whether he has a current heart condition that is representative of ischemic heart disease; and/or whether he has a different heart disorder that was caused by service, to include herbicide exposure.

Finally, the Veteran seeks an initial rating in excess of 20 percent for his service-connected diabetes mellitus disorder.  The Veteran was last afforded a VA examination in December 2006.  In a September 2008 statement the Veteran indicated that his physician had essentially restricted his activities.  The claims file contains a July 2007 letter from a private physician, Dr. Marshall, who recommended against lifting, standing, ambulation, or other physical restrictions in consideration of his multiple illnesses that included, but was not limited to, diabetes mellitus.  In light of the evidence and the age of the most recent VA examination, the Board finds that the Veteran should be afforded a contemporaneous VA examination to assess the current nature, extent and severity of this disability.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

In addition, the record suggests the Veteran likely receives regular VA treatment for his disabilities.  However, records of his VA care are current only as of February 2008.  On remand, any additional VA treatment records dated after February 2008 should be added to the file. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and ask that he identify any outstanding records pertaining to his disabilities dated since February 2008.  After obtaining the necessary authorization forms from the Veteran, the RO should obtain any pertinent records and associate them with claims file.  Regardless of whether the Veteran responds, the RO should obtain and associate with the claims file all outstanding VA outpatient clinical records for this Veteran dated since February 2008.  All efforts to obtain any and all identified records must be fully documented in the claims file.  

2.  After associating any additional medical records with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed back and sciatica conditions.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner must indicate review of the claims folder.  The examiner should opine as to whether it is at least as likely as not that the Veteran's back and sciatica disorders had their onset during active service or within one year thereof; or are otherwise related to service.  

The examiner should also opine as to whether it is at least as likely as not that the Veteran's claimed sciatica is are etiologically related to his back disability.

3.  Schedule the Veteran for an examination to determine the etiology and/or onset of the claimed disabilities of Bell's palsy, residuals of a stroke, and a heart condition.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner must indicate review of the claims folder.  The examiner should advance an opinion as to whether the Veteran has a heart condition that classifies as ischemic heart disease note any Bell's palsy and stroke residuals currently shown.  Then, the examiner should provide an opinion as to whether it is at least as likely as not that any of these disorders had onset during active service or within one year thereof; or, are otherwise related to service, including due to herbicide exposure or were caused or aggravated by a service-connected disability. 

In addition, in offering these opinions, the examiner may not rely alone on the fact that VA has not established a presumption of service connection for the above conditions based on in-service Agent Orange exposure.

4.  The Veteran should undergo an examination to determine the current nature and severity of his service-connected diabetes mellitus.  All indicated tests and studies should be performed.  The examiner must indicate review of the claims folder.  The examiner should indicate whether any VA or private medical providers have required regulation of activities (defined as "avoidance of strenuous occupational and recreational activities"), and/or whether the physician finds that regulation of activities is currently recommended or warranted.   

5.  All findings, along with fully articulated medical rationales for all opinions expressed, should be set forth in a legible report.  In addition, the examiners must acknowledge and discuss the competent lay evidence regarding a continuity of symptomatology since service.  

In addition, please note that an examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, the examiners are to be informed that if they are unable to offer an opinion, it is essential that he or she provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

6.  Then readjudicate the appeal.  If the desired benefit is not granted, a supplemental statement of the case should be furnished to the Veteran and his representative.  The case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


